IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00136-CR

MARCUS DEWAYNE MCGEE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 14-02774-CRF-85


                          MEMORANDUM OPINION


      On June 3, 2016, Marcus Dewayne McGee’s counsel filed a motion to dismiss his

appeal. See TEX.R.APP.P. 42.2(a). The motion to dismiss is not signed by McGee as

contemplated by Rule 42.2. However, McGee’s attorney attached a letter written by

McGee which states, “you have my consent to cancel my appeal immediately.” McGee’s

clear indication of his desire to abandon the appeal provides a sufficient basis for this
Court to dismiss the appeal. See Hendrix v. State, 86 S.W.3d 762 (Tex.App. – Waco 2002,

no pet.).

       The motion is granted, and the appeal is dismissed.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed June 15, 2016
[CR25]




McGee v. State                                                                   Page 2